Title: To Thomas Jefferson from William H. Cabell, 21 October 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond. Oct: 21. 1807
                        
                        I have the pleasure to enclose you Capt: Reads letter of the 18th. by which it appears that the British
                            Vessels have actually left our Waters, altho’ they are still hovering on our Coast. Permit me to call your attention to
                            that part of Capt: Reads letter which relates to the expiration of the term of service of the company of Militia under his
                            command—It belongs to you to determine whether another company shall be called forth; and I solicit your instructions—
                  I
                            have the honor to be with the highest respect Sir yr. Obt. St.
                        
                            Wm H: Cabell
                            
                        
                    